April 2, 2014 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Strategic Funds, Inc. -Global Stock Fund -International Stock Fund -Dreyfus Select Managers Small Cap Value Fund -Dreyfus U.S. Equity Fund 1933 Act File No.: 2-88816 1940 Act File No.: 811-3940 CIK No.: 0000737520 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 97 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 27, 2014. Please address any comments or questions to my attention at 212-922-6906. Sincerely, /s/ Tiffany L. Pearson Tiffany L. Pearson Paralegal
